Exhibit 99.1 EASTERLY GOVERNMENT PROPERTIES REPORTS FIRST QUARTER 2017 RESULTS WASHINGTON, D.C. – May 9, 2017 – Easterly Government Properties, Inc. (NYSE: DEA) (the “Company” or “Easterly”), a fully integrated real estate investment trust (“REIT”) focused primarily on the acquisition, development and management of Class A commercial properties leased to the U.S. Government, today announced its results of operations for the quarter ended March 31, 2017. Highlights for the Quarter Ended March 31, 2017 • Net income of $1.4 million, or $0.03 per share on a fully diluted basis • FFO of $14.4 million, or $0.31 per share on a fully diluted basis • FFO, as Adjusted of $13.6 million, or $0.30 per share on a fully diluted basis • Completed the acquisition of a 75,000-square foot Occupational Safety and Health Administration (OSHA) laboratory in Sandy, Utah (“OSHA - Sandy”) • Announced the agreement to acquire a 327,614-square foot Department of Veterans Affairs (VA) outpatient facility in Loma Linda, California (“VA - Loma Linda”) • Announced the agreement to acquire an 86,363-square foot VA outpatient facility in Mishawaka, Indiana (“VA - South Bend”) • Completed an underwritten public offering of an aggregate of 4,945,000 shares of the Company’s common stock, including 645,000 shares sold pursuant the underwriters exercise in full of their option to purchase additional shares. The shares were offered on a forward basis in connection with certain forward sales agreements entered into with certain financial institutions, acting as forward purchasers • Portfolio occupancy at 100% “In addition to the closing of the state-of-the-art OSHA - Sandy laboratory this quarter, the Company also announced its entry into the VA sector with the pending acquisitions of the VA - Loma Linda and VA - South Bend outpatient facilities,” said William C. Trimble, III, Easterly’s Chief Executive Officer.“Once these two important VA assets close, the age and weighted average remaining lease term of the Company’s portfolio will be significantly enhanced.The Company will remain vigilant in its pursuit of accretive acquisition and development opportunities as we continue to strengthen our growing portfolio.” Financial Results for the Quarter Ended March 31, 2017 Net income of $1.4 million, or $0.03 per share on a fully diluted basis FFO of $14.4 million, or $0.31 per share on a fully diluted basis FFO, as Adjusted of $13.6 million, or $0.30 per share on a fully diluted basis CAD of $12.2 million Portfolio Operations As of March 31, 2017, the Company wholly owned 44 properties in the United States, encompassing approximately 3.2 million square feet in the aggregate, including 41 properties that were leased primarily to U.S. Government tenant agencies and three properties that were entirely leased to private tenants. As of March 31, 2017, the portfolio had an average age of 12.9 years, was 100% occupied, and had a weighted average remaining lease term of 5.7 years.With approximately 17.1% of leases based on square footage, or 16.9% based on total annualized lease income scheduled to expire before 2019, Easterly expects to continue to provide a highly visible and stable cash-flow stream. Completed Acquisitions On February 3, 2017, the Company acquired a 75,000-square foot Occupational Safety and Health Administration laboratory located in Sandy, Utah. The laboratory was constructed in 2003 and is 100% leased to the GSA on behalf of OSHA. The lease has seven years remaining on an initial 20-year lease. The lease includes two five-year renewal options with fixed rental increases that, if exercised, would carry the lease term to 2034.The OSHA - Sandy laboratory is a state-of-the-art forensics lab for the testing of materials and products that have contributed to worker deaths or injuries nationwide.The OSHA - Sandy laboratory serves the entire country by providing analyses on a multitude of chemicals and maintains OSHA’s on-line Chemical Sampling Information database. Announced Acquisitions On March 21, 2017, the Company announced that it has agreed to acquire the Department of Veterans Affairs Ambulatory Care Center located in Loma Linda, California. VA - Loma Linda, one of the premier assets in the VA health system, is a brand new 327,614-square foot state-of-the-art ambulatory care facility that provides a comprehensive solution for the outpatient needs of U.S. veterans. The facility sits on a 37-acre site and is the second largest VA outpatient facility in the country. The LEED Silver build-to-suit property was completed in 2016 and is 100% leased to the U.S. Government through May 2036 for an initial, non-cancelable term of 20 years.
